Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/7/2021 has been entered.

Response to Arguments

Applicant's arguments filed 12/7/21 have been fully considered but they are not persuasive. Applicant alleges the switch unit of claims is distinguished from the prior art as the claims now require a switch. Kim does not show or describe the switch of the DC converter however a switch is an inherent element of a DC converter and therefore taught by the cited prior art. Kim does not teach the converting unit includes a diode however diodes are typical and well known elements to perform AC to DC power conversion. The Remarks further allege the DC converter of Kim does no regulate power. In response Kim at paragraph 0048 for example teaches the converter (switch unit) adjusts the voltage. The manner a DC converter adjusts voltage is by switching the switch at a frequency, this frequency is a duty cycle. Therefore Kim does teach the regulation of DC output voltage.
In claims 27-29, 36-38, 43 and 45, it appears the claims have been erroneous left to recite “a switch” now amended in the parent claim. The Remarks further conclude the claims are distinguished . 

Double Patenting

Claim 26 of this application is patentably indistinct from claim 1 of Application No. 16/884,338. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 26 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/884,338 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 26 recites each of the limitations presented in claim 1 of the reference application with the exception of the sensor. A sensor for detecting DC voltage across the load is known element in the wireless power distribution, as seen in for example Okamoto. It would have been obvious to one having ordinary skill in art at the time of the invention to modify claim 26 to include the known use of a sensor for the benefit of preventing excess voltage supply.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-24, are rejected under 35 U.S.C. 103 as being unpatentable over in view of Kim et al. (20140346888).
With respect to claim 23 Kim teaches an apparatus for receiving wireless power, comprising: 
a secondary coil (121) configured to wirelessly receive an induced power having an AC voltage from a primary coil (116) of a contactless power transfer unit;
 a converting unit (122) configured to convert the induced power having the AC voltage to an output power having an output DC voltage (see rectification) and provide the output power having the output DC voltage to an electric load;
a transceiver (see communication module) configured to communicate (see out of band communication) a voltage signal (information on a reception level of power paragraph 0051-52) to a corresponding transceiver (115) of the contactless power transfer unit, the voltage signal representative of the output DC voltage across the electric load (125); 

With respect to claim 24 Kim teaches the transceiver is further configured to receive a reset signal (wakeup signal or see reset signal paragraph 0052, 0081) from the corresponding transceiver of the contactless power transfer unit, andPRELIMINARY AMENDMENTPage 3 Application Number: 16/880,712Dkt: 285990-US-8Filing Date: May 21, 2020wherein the reset signal causes a controller (126) to enable the supply of output power via the converting unit to the electric load in response to processing the reset signal.  
Claims 25-26, 30-35, 39-42 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Kim in view of Okamoto (US 20160214488)
	With respect to claim 25 Kim teaches the sensing of the power level (paragraph 0051) however does not detail the detection uses a sensor for determining the output DC voltage across the electric load. Okamoto teaches a sensor (see sensing Vbat) electrically coupled to the electric load and configured to determine the output DC voltage across the electric load. It would have been obvious to one having ordinary skill in art at the time of the invention to try the use of a sensor as seen in Okamoto for the predictable result of accurately measuring the voltage and/or power supplied.  
With respect to claim 26 Kim teaches a controller (126) electrically coupled to the switching unit, the controller configured to control the switching unit based in part on the output DC voltage across the electric (see target voltage request/response Fig. 10)

	With respect to claims 31-32 Kim teaches the voltage signal communicated by the transceiver is communicated to cause the contactless power transfer unit to adjust a switching frequency (paragraph 0037) of a transmitter-side converting unit (111 and 114) of the contactless power transfer unit based on the voltage signal representative of the output DC voltage across the electric load.  
With respect to claim 34 Kim teaches the method of power transfer as detailed in the rejection to claim 23 above however does not teach a voltage sensing determining a DC output voltage. Okamoto teaches a sensor (see sensing Vbat) electrically coupled to the electric load and configured to determine the output DC voltage across the electric load. It would have been obvious to one having ordinary skill in art at the time of the invention to try the use of a sensor as seen in Okamoto for the predictable result of accurately measuring the voltage and/or power supplied.  
With respect to claim 35 Kim teaches the transceiver is further configured to receive a reset signal (wakeup signal or see reset signal paragraph 0052, 0081) from the corresponding transceiver of the contactless power transfer unit, andPRELIMINARY AMENDMENTPage 3 Application Number: 16/880,712Dkt: 285990-US-8Filing Date: May 21, 2020wherein the reset signal causes a controller (126) to enable the supply of output power via the converting unit to the electric load in response to processing the reset signal.  
With respect to claims 39-41 Kim teaches the voltage signal communicated by the transceiver is communicated to cause the contactless power transfer unit to adjust a switching frequency (paragraph 0037) of a transmitter-side converting unit (111 and 114) of the contactless power transfer unit based on the voltage signal representative of the output DC voltage across the electric load.  
.
Claims 27-29, 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Kim in view of Okamoto (US 20160214488) in view of Tsutsui et al. (US 20180287500)
With respect to claims 27-28 Kim teaches adjusting (paragraph 0048) the output voltage of the converter and generate a control signal however Kim does not detail the internals and interface of the switching unit. DC converters with controllable duty cycle switch and well known of as seen for example in Tsutsui (Fig. 1). It would have been obvious to one having ordinary skill in art at the time of the invention to modify Kim to include a DC converter with a switch which decouples for the predictable result of efficiently regulating the supplied voltage. 
With respect to claim 29 Kim teaches the controller Kim does not teach using a look-up table that indicates the duty cycle corresponding to different output DC voltages. Look-up tables are a well-known means of configuring operating set points of which the examiner takes Official Notice. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Kim to try a lookup table for the benefit of fast duty cycle determination.
With respect to claims 36-37 Kim teaches adjusting (paragraph 0048) the output voltage of the converter and generate a control signal however Kim does not detail the internals and interface of the switching unit. DC converters with controllable duty cycle switch and well known as seen for example in Tsutsui (Fig. 1). It would have been obvious to one having ordinary skill in art at the time of the invention to modify Kim to include a DC converter with a switch for the predictable result of efficiently regulating the supplied voltage. 

With respect to claim 43 Kim teaches the use of a switching unit and further teaches decoupling (opening of 124) the converting unit from the contactless power transfer unit to protect one or more components of the apparatus. Kim does not teach the detailed switching of the switching unit nor does Kim teach switch 124 is part of the switching unit. Tsutsui teaches a DC converter is known to include protective switch element (20A, 24A). It would have been obvious to one having ordinary skill in art at the time of the invention to further modify Kim to include the use of a switch as seen in Tsutsui for the predictable result of protecting the system from abnormalities.
Claims 43-46 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Kim in view of Bosshard et al (20150280455)
With respect to claims 44 and 46 Kim teaches switching however does not teach the switching unit is incorporated into the converting unit. Bosshard teaches the switching unit is incorporated into the converting unit (paragraph 0094). It would have been obvious to one having ordinary skill in art at the time of the invention to modify Kim to include the integration as taught in Bosshard for the benefit of increase modularity. 
With respect to claims 43 and 45 Kim teaches switching however does not teach decoupling. Bosshard teaches the switching unit is configured to decouple (closing the switch decouples) the converting unit from the contactless power transfer unit to protect one or more components of the apparatus.  It would have been obvious to one having ordinary skill in art at the time of the invention to modify Kim to include switching which decouples for the benefit of increased efficiency. 


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 23, 25-28, 30-34, 36-37, 39-46 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bosshard et al (20150280455).
With respect to claim 23 Bosshard teaches an apparatus for receiving wireless power, comprising: a secondary coil (4) configured to wirelessly receive an induced power having an AC voltage (voltage output from 3) from a primary coil (3) of a contactless power transfer unit (8); a converting unit (13) configured to convert the induced power having the AC voltage to an output power having an output DC voltage and provide the output power having the output DC voltage to an electric load; a transceiver (19) configured to communicate (see wireless communication signal 17) a voltage signal (paragraph 0049) to a corresponding transceiver (18) of the contactless power transfer unit, the voltage signal representative of the output DC voltage across the electric load (2); and a switching unit (15) coupled in an electrical path between (see Fig. 1 or 4) the secondary coil and the electric load, the switching unit including at least one switch (see transistor in Fig. 4a-c) electrically coupled with at least one diode (see connection to diodes shown in Fig. 4a-c) of the converting unit and configured to regulate (via turning on and off of the transistor) the output DC voltage across the electric load based on a duty cycle (PMW signal see Fig. 4(a-c)).

With respect to claim 26 Bosshard teaches a controller (see control circuitry 19 and 23) electrically coupled to the switching unit, the controller configured to control the switching unit based, at least in part, on the output DC voltage across the electric load.  
With respect to claim 27 and 36 Bosshard teaches the controller is configured to: determine the duty cycle (see PWM output signal Fig. 4(a)) of a control signal based on the output DC voltage (see Ubatt input to control circuitry shown in Fig. 4(a)) across the electric load; and generate and feed the control signal to a switch of the switching unit.  
With respect to claim 28 and 37 Bosshard teaches the duty cycle causes the switching unit to regulate the output power (paragraph 0072).  
With respect to claims 30-31 and 39-40 Bosshard teaches the voltage signal communicated by the transceiver is communicated to cause the contactless power transfer unit to adjust a switching frequency (paragraph 0052) of a transmitter-side converting unit of the contactless power transfer unit based on the voltage signal representative (paragraph 0049, 0056-58) of the output DC voltage across the electric load.  
With respect to claim 32 and 41 Bosshard teaches the transceiver the voltage signal communicated by the transceiver is communicated to regulate (paragraph 0055-56) the output DC voltage across the electric load. 
With respect to claims 33 and 42 Bosshard teaches the switching unit of the apparatus is operable to regulate the output DC voltage across the electric load faster (paragraph 0081) than transmitter-side converting unit can be adjusted based on the voltage signal.
With respect to claim 44 and 46 Bosshard teaches the switching unit is incorporated into the converting unit (paragraph 0094).  
.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Bosshard et al (20150280455) in view of Kim et al. (20140346888).
With respect to claim 24 and 35 Bosshard teaches the transceiver is configure to receive a signal however does not teach a reset signal. Kim teaches the known use of a reset signal (wakeup signal or see reset signal paragraph 0052, 0081) from the corresponding transceiver of the contactless power transfer unit, and wherein the reset signal causes a controller (126) to enable the supply of output power via the converting unit to the electric load in response to processing the reset signal. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Bosshard to include a reset signal for the benefit of insuring proper configuration is determined for the load. 
Claims 29 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Bosshard et al (20150280455) 
With respect to claims 29 and 38 Bosshard teaches the controller Kim does not teach using a look-up table that indicates the duty cycle corresponding to different output DC voltages. Look-up tables 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Fin whose telephone number is (571)272-5921. The examiner can normally be reached Monday-Friday 9am-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL FIN
Primary Examiner
Art Unit 2836



/MICHAEL R. FIN/Primary Examiner, Art Unit 2836